FILED
                             NOT FOR PUBLICATION                              AUG 9 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMED ASLAM MOHIDEEN,                          No. 08-73578

               Petitioner,                       Agency No. A095-472-372

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        LEAVY, IKUTA, and N.R. SMITH, Circuit Judges.

       Mohamed Aslam Mohideen, a native and citizen of Sri Lanka, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his claim that

the immigration judge (“IJ”) erred by failing to advise him to file his own

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review de novo questions of law. Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009). We grant the petition for review, and we remand.

      Mohideen, a derivative petitioner on his wife’s application for asylum,

withholding of removal, and CAT relief, contends that the IJ had a duty to advise

him of his right to file his own application for relief. In denying Mohideen’s

claim, the BIA cited to 8 C.F.R. § 240.11(a)(2). However, the applicable

regulation is 8 C.F.R. § 1240.11(c), which imposes on an IJ a duty to advise an

alien that he or she may apply for asylum or withholding of removal where the

alien has expressed a fear of persecution or harm. See 8 C.F.R. § 1240.11(c)(1).

Accordingly, we remand for the BIA to consider Mohideen’s claim under the

appropriate regulation in the first instance. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam).

      In light of this disposition, we do not reach Mohideen’s due process claim.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      08-73578